DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

	Claims 12-24 are examined on the merits and are allowed.  Claims 21-24 are newly presented.

Terminal Disclaimer
The terminal disclaimer filed on 2/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,101,653 and 10,513,692 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is De Wit et al. (US PGPub 2008/0292658)
De Wit et al. teach the generation of a defective influenza particle that contains deletions in the PB2 region. The defective influenza particle comprises 8 genomic segments and a mutant PB2 that contains the flanking regions having more than 3 nucleotides of the 5’ and 3’ PB2 coding regions. [see paragraph 34] De Wit et al. also teach that foreign nucleic acids can be inserted into the PB2 genomic segment. [see paragraph 34] One purpose of use by De Wit et al. is to produce an immunogenic composition containing the defective influenza particle. [see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648